Fourth Court of Appeals
                               San Antonio, Texas
                                      July 19, 2017

                                  No. 04-17-00295-CV

              SERVICE LIFE & CASUALTY INSURANCE COMPANY,
                                 Appellant

                                            v.

         TRINITY MESA REAL ESTATE SERVICES, LLC and Matthew Coale,
                               Appellees

                From the 57th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2016-CI-05243
                     Honorable Stephani A. Walsh, Judge Presiding

                                        ORDER

    Appellant’s petition for permissive appeal is DENIED. This appeal is DISMISSED FOR
WANT OF JURISDICTION. We order that appellees recover their costs of this appeal.

      It is so ORDERED on July 19, 2017.


                                             _____________________________
                                             Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of July, 2017.

                                             _____________________________
                                             Luz Estrada, Chief Deputy Clerk